

Exhibit 10.24


FIRST AMENDMENT TO THE
ENERGIZER HOLDINGS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
2010 Restatement


WHEREAS, Energizer Holdings, Inc., a corporation duly organized and existing
under the
laws of the State of Missouri (“Company”), previously established the Energizer
Holdings, Inc.
Supplemental Executive Retirement Plan (“Plan”); and


WHEREAS, the Energizer Plans Administrative Committee (“EPAC”) has authority
pursuant to Section 4.4 of the Plan to amend the Plan and desires to amend the
Plan to reflect that
all benefit accruals are frozen as of December 31, 2013;


NOW, THEREFORE, effective as of the close of December 31, 2013, the Plan is
amended as follows:


1.    A new paragraph is added at the end of the introduction to read as
follows:


“Effective January 1, 2014, eligibility and benefit accruals under the
Retirement Plan were frozen. Therefore, service and Compensation earned after
December 31, 2013 do not
provide for additional benefit accruals under the Retirement Plan. By operation
of the terms
of this Plan, since no benefits shall accrue under the Retirement Plan after
December 31,
2013, no service or Compensation earned after December 31, 2013 shall increase
the benefit
of an Employee eligible to participate in this Plan after such date or allow any
Employee to gain eligibility for this Plan after such date. The Plan is frozen
as of January 1, 2014.”


2.    Section 1.7 is amended by adding the following to the end thereof:


“Since no compensation earned after December 31, 2013 shall count for any
purpose under the Retirement Plan, compensation earned after that date shall not
count for any purpose
under this Plan. The Plan is frozen as of January 1, 2014.”


3.    Section 3.1(a) is amended by adding the following to the end thereof:


“Since no compensation or service earned after December 31, 2013 shall count for
any purpose under the Retirement Plan, compensation and service earned after
that date shall
not count for any purpose under this Plan. The Plan is frozen as of January 1,
2014.”


IN WITNESS WHEREOF, this Amendment is executed by a duly authorized executive of
the
Company as of the date below.


ENERGIZER HOLDINGS, INC.


By     


Title     


Date     







